Citation Nr: 1604483	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly death pension benefits based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952, including service in the Korean War.  The Veteran was awarded, among other decorations, the Purple Heart and the Combat Infantryman Badge.  The Veteran died in October 2008; the Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to special monthly death pension benefits.  

On her October 2012 substantive appeal, the Appellant requested the opportunity to testify before a member of the Board at her local office.  The Appellant subsequently requested the opportunity to testify before a Decision Review Officer (DRO) at the RO as well.  In March 2013, the Appellant withdrew her request for a hearing before a DRO.   In July 2015, VA notified the Appellant that her requested Travel Board hearing had been scheduled for August 2015.  The Appellant did not attend this hearing, nor did she request that her hearing be rescheduled.  

Notification of this hearing, as well as other recent correspondence to the Appellant, has been returned as undeliverable.  Though it is the Appellant's responsibility to keep VA apprised of her current address, the Board sought assistance from the Appellant's representative in determining her address.  The Appellant's representative, however, had no further information.  In light of these facts, the Board determines that remanding the case in an effort to schedule the Appellant for a hearing would be fruitless.  The Appellant's hearing request is considered withdrawn, and the Board will address the merits of her claim.  



FINDING OF FACT

The Appellant is not blind, in a nursing home or substantially confined to her home by reason of disabilities, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect herself from the hazards and dangers incident to the daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly death pension based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

In support of her claim, the Appellant submitted a June 2010 private Disability Benefits Questionnaire.  She submitted no other medical records or evidence in support of her claim, nor did she provide VA with releases to obtain any such evidence on her behalf.  

VA did not schedule the Appellant for an examination in conjunction with her claim.  Such an examination is unnecessary here, however, as the objective medical evidence of record (and that was submitted directly by the Appellant) is sufficient to decide the claim.  

For the foregoing reasons, VA's duty to assist has been met.  

II.  Entitlement to Special Monthly Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d)(2).  

For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home, or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. §3.351(c)(1). 

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).

Turning to the facts of this case, the Appellant had previously sought death pension benefits in a November 2008 claim.  In an April 2009 decision, the RO determined that, on account of the Veteran's service and her income, the Appellant was entitled to death pension benefits.  However, the RO also concluded that, as of November 2009, the Appellant's income would disqualify her from receiving future death pension benefits.  

The Appellant filed the claim at issue here in May 2010.  In support of her claim, she submitted the results of a June 2010 Housebound and Aid and Attendance Disability Benefits Questionnaire (DBQ) that was completed by a private physician.  That DBQ noted that the Appellant suffers from severe asthma, hypertension, and hypercholesterolemia.  The Appellant's nutrition was described as good, her gait described as normal.  The physician indicated that the Appellant was not confined to bed, that she was able to feed herself, and that she was able to prepare her own meals.  The physician further found that the Appellant did not need assistance in bathing or tending to other hygiene needs, that she was not legally blind, that she did not require nursing home care, and that she did not required medication management.  The Appellant was able to manage her own financial affairs.  

The DBQ reflects that the Appellant was well groomed and ambulated without assistance.  She had no upper extremity, lower extremity, or spinal restrictions.  The physician noted that the Appellant's asthma did limit her activities outside the home, but she could leave her home as breathing and weather permitted.  Though she had dyspnea with exertion, she did not require the assistance of another person or aids such as crutches for locomotion.  

There is no other evidence, lay or medical, regarding the Appellant's physical state.  Based on the results of the June 2010 DBQ alone, the Appellant is not entitled to special monthly pension benefits.  

First, with regard to the aid and attendance criteria, the Appellant is neither in a nursing home nor is she blind.  The evidence also does not indicate that the Appellant is unable to dress herself, to keep herself clean, to feed herself, or to protect herself from the hazards or dangers of her daily environment.  38 C.F.R. § 3.352(a).  Quite simply, the June 2010 DBQ does not indicate that the Appellant meets any of the criteria to qualify her for aid and attendance benefits.  

Second, the June 2010 DBQ also indicated that the Appellant is able to leave her home, and that she was not confined to bed.  The criteria to qualify for housebound benefits are similarly not met.  

Because the Appellant specifically sought special monthly death pension benefits and because the evidence clearly demonstrates that she does not meet the criteria for these benefits, no analysis of the Appellant's current income status is necessary to resolve the claim.  


In short, the evidence of record shows that the Appellant does not require the aid and attendance of another person, nor is she housebound.  The preponderance of the evidence is against her claim, there is no doubt to be resolved, and special monthly death pension benefits are not warranted.  


ORDER

Special monthly death pension benefits based on the need for regular aid and attendance or on account of being housebound are denied.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


